1

2

3
                                                                                  JS-6
4

5

6                                      UNITED STATES DISTRICT COURT

7                                 CENTRAL DISTRICT OF CALIFORNIA

8

9    DESIGN COLLECTION, INC.                     )    Case No. CV 18-2481 FMO (JCx)
                                                 )
10                        Plaintiff,             )
                                                 )
11                 v.                            )    JUDGMENT
                                                 )
12   UNLIMITED AVENUES, INC., et al.,            )
                                                 )
13                        Defendants.            )
                                                 )
14                                               )

15          Pursuant to the Court’s Order Re: Application for Default Judgment, filed

16   contemporaneously with the filing of this Judgment, IT IS ADJUDGED that:

17          1. Default judgment shall be entered in favor of plaintiff Design Collection, Inc. and against

18   defendant Fashion Flair, LLC, in the total amount of $5,000.00 in statutory damages under 17

19   U.S.C. § 504(c)(1). Defendant is also ordered to pay costs in the amount of $529.36 and

20   attorney’s fees in the amount of $700.00.

21          2. Plaintiff shall serve defendant with a copy of this Judgment in such a manner as to make

22   it operative in any future proceedings.

23   Dated this 18th day of January, 2019.

24                                                                        /s/
                                                                   Fernando M. Olguin
25                                                              United States District Judge

26

27

28
